      Case 2:20-cv-00611-NBF-MPK Document 61 Filed 04/19/21 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 THOMAS R. GALLOWAY, JR.,                      )
                                               )
       Plaintiff,                              )
                                               )
 v.                                            )   Civil Action No. 20-611
                                               )   Senior Judge Nora Barry Fischer
 JOHN R. WALTON, et al.,                       )
       Defendants.                             )
                                               )

                                 MEMORANDUM ORDER

       The above captioned case was initiated by pro se Plaintiff Thomas R. Galloway on April

27, 2020, and was referred to United States Magistrate Judge Maureen P. Kelly for pretrial

proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and the Local

Rules of Court. (Docket No. 1). Plaintiff submitted his Second Amended Complaint on

November 23, 2020. (Docket No. 30). Defendants filed a Motion to Dismiss and Brief in

Support on January 12, 2021. (Docket Nos. 46; 47). Plaintiff filed a Brief in Opposition on

February 11, 2021. (Docket No. 55). Thereafter, on March 23, 2021, the Magistrate Judge

issued a Report recommending that the Motion to Dismiss be granted, in part, and denied, in

part, established a deadline for objections within 14 days. (Docket No. 59). Neither party filed

objections by the deadlines for registered ECF users of April 6, 2021 nor unregistered ECF users

of April 9, 2021.

       After de novo review of the pleadings and documents in this case, the allegations in

Plaintiff’s Second Amended Complaint, Defendants’ Motion and the briefing thereon, together

with the Report and Recommendation, and the lack of any Objections by the parties, the

following order is entered:

       AND NOW, this 19th day of April, 2021:
       Case 2:20-cv-00611-NBF-MPK Document 61 Filed 04/19/21 Page 2 of 2




        IT IS HEREBY ORDERED that the Report and Recommendation [59] dated March 23,

2021 is ADOPTED as the Opinion of the Court;

        IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss [46] is GRANTED, in

PART and DENIED, in PART. Said motion is granted to the extent that Plaintiff’s claim under

the Religious Freedom Restoration Act of 1993 is DISMISSED, with prejudice, but is denied in

all other respects; and,

        FINALLY, IT IS ORDERED that this matter is referred back to U.S. Magistrate Judge

Maureen P. Kelly for further pretrial proceedings.


                                                     BY THE COURT:

                                                     s/Nora Barry Fischer
                                                     Nora Barry Fischer
                                                     Senior U.S. District Judge




cc:     THOMAS R. GALLOWAY, JR.
        3442020
        Westmoreland County Prison
        3000 South Grande Blvd.
        Greensburg, PA 15601
        (via first class mail)




                                                2
